                          Case 3:17-cv-01104-VLB Document 70-3 Filed 04/01/19 Page 1 of 2
(Page 36   of   98)




                Yale University                                      Office of the Chair
                                                                     Department of Spanish & Portuguese
                                                                                                          Campus address:
                                                                                                          82-90 Wall Street
                                                                                                          Telephone: 203 432-1.752
                                                                     P.O. Box 203204
                                                                          Haven, Connecticut 06520-5204   Pax: 203 432-1178
                        February 19, 2008

                        Ms. Susan Byrne
                        5 West 2151 Street #5
                        New York, NY 10010

                        Dear Ms. Byrne:

                       I write to confirm our telephone conversation, The Department of Spanish and
                       Portuguese is recommending your appointment as Assistant Professor of Spanish for a
                       term of four years, from July 1, 2008 to June 30, 2012. The recommendation must now
                       he approved by the Faculty of Arts and Sciences Executive Committee, whose
                       recommendation must then be submitted for approval to the Joint Boards of Permanent
                       Officer of the Faculty of Arts and Sciences. Thereafter, the appointment will be
                       transmitted by the Provost for final approval by the Fellows of the Yale Corporation, the
                       University's governing board. These steps are normally routine.

                       Your initial salary, effective July 1, 2008, would be $70,000. Although the salary
                       represents compensation for the nine-month academic year, salary payments are divided
                       into twelve equal installments, with the first installment to be paid on the last day of the
                       initial month of appointment. Yale also offers a generous package of health, retirement,
                       and other benefits, as described in the Faculty Handbook tnentioned below.

                       Funds of up to $1,200 a year are available for you to attend professional meetings at
                       which you are. asked to read a paper for chair a session.

                      The normal teaching load in our-department is two courses per term for a total, of four
                      courses each year.

                      Yale has an extremely generous leave system and you will be eligible for a full year's
                      leave at full pay in your 211d, 3rd, or 4th year on the faculty after at least one full year of
                      teaching,

                      Yale will cover ordinary and reasonable moving expenses for your household and office
                      items in accordance with University policy. Before making any moving arrangements,
                      you should be sure to consult with the University's Transportation Manager, Diane
                      Brown, who will help you coordinate and arrange payment for your move. She can be
                      reached at diane.brown@yale.edu or (203) 432-9961. The business administrator in our
                      department will .also be available to offer assistance in helping to arrange your move here
                      and she can be reached at joelle,siracuse@yale.edu or at 203-432-1151.

                      Yale will provide you with a computer. These are standard laptop and desktop
                      configurations that are fully supported on campus and will be upgraded on a regular •
                      schedule. For more details, please refer to: http://www.vale.eduifspidoco/standards.html.



                                                                                                                      Byrne000010
                                                                                                                      Byrne000010
                            Case 3:17-cv-01104-VLB Document 70-3 Filed 04/01/19 Page 2 of 2
(Page 37   of   98)




                      Letter to MS. Susan Byrne from Prof. Roberto Gonzalez Echevarria, page 2 of 2
                      February 19, 2008

                      The appointment as Assistant Professor, as I have indicated, would be for a term of bur
                      years. A description of Yale's ladder faculty ranks, including expectations and schedules
                      for reappointment and promotion, information on leave policy, fringe benefits, and other
                      matters are described FaCulty Handbook, which can be foundon the web at
                      http://www.valeedu/provost/html/facultylib.html is of continuing importance to all
                      faculty members, and because the policies it contains represent essential employment
                      understanding between you and the University, I urge you to read it with care. If you
                      decide to join us, you will be asked to keep up with the revisions of it that will be posted
                      from time to time.

                      In addition, we have recently modified our policies on appointments and promotion.
                      These changes can be viewed at: http://ww-w.yale.edu/gateways/fas_tentire_report.pdf.

                      Let me know if you have any questions or concerns about the terms of your appointment
                      as I have described them here.

                      I want to assure you that my colleagues and I are enthusiastic about the prospects of
                      having you as our colleague and we are looking forward to your arrival to Yale.


                      Sincer



                                        2-,chevarria
                      Sterling o essor of Hispanic and Comparative Literature
                      Chair, Department of Spanish'and Portuguese


                      cc:      Associate Provost Emily P. Bakemeier




                                                                                                            Byrne000011
